NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

           GREGORY MANDEL RUFFIN,
               Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2013-5016
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 12-CV-0101, Judge Nancy B. Firestone.
                 ______________________

               Decided: March 12, 2013
               ______________________

      GREGORY M. RUFFIN, Elcajon, California, pro se.
       DAVID D’ALESSANDRIS, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent. With
him on the brief were STUART F. DELERY, Acting Assistant
Attorney General, JEANNE E. DAVIDSON, Director, and
MARTIN F. HOCKEY, JR., Assistant Deputy Director. Of
counsel on the brief was ANDREW E. CARMICHAEL, United
States Department of the Navy, of Washington, DC.
                ______________________
2                                     GREGORY RUFFIN   v. US
    Before DYK, CLEVENGER, and MOORE, Circuit Judges.
PER CURIAM.
     Gregory Mandel Ruffin appeals from the Court of
Federal Claims (“the Claims Court”), which granted
judgment to the United States on the administrative
record. The Claims Court upheld the decision of the Board
of Corrections of Naval Records (“BCNR”), which had
denied Ruffin’s request for reinstatement, back pay,
retirement pay, and correction of his military records. We
affirm.
                      BACKGROUND
     Ruffin enlisted in the Navy on October 25, 1990. He
served as an Air Traffic Controller and held a security
clearance. Ruffin failed to report alcohol-related civilian
convictions to the Navy’s Central Adjudication Facility in
response to questions that required disclosure of such
convictions. Ruffin was convicted at a Special Court-
Martial of four specifications of making a false official
statement in violation of 10 U.S.C. § 907 on September
26, 2008. Ruffin was sentenced to 89 days confinement
and suspended forfeitures of pay in the amount of $1,000
for 12 months.
    Ruffin was released from confinement on December 7,
2008, and assigned Temporary Duty at the Transient
Personnel Unit in San Diego (“TPU”). 1 On June 12, 2009,
based on the recommendation of an administrative board,
the Chief of Naval Personnel ordered that Ruffin be
discharged with an “other than honorable” characteriza-
tion of service. Ruffin was discharged on June 18, 2009.
Ruffin petitioned the BCNR for reinstatement in the


     1   The TPU is designed to house service members
who are transferring between commands or are facing
disciplinary or administrative action.
 GREGORY RUFFIN   v. US                                 3
military and for a change in his discharge status, but this
petition was denied.
    Ruffin then brought suit against the United States in
the Claims Court. He sought to set aside his discharge, to
be retroactively retired as of October 24, 2010, and to
have his military record corrected pursuant to the Tucker
Act, 28 U.S.C. § 1491, and the Military Pay Act, 37 U.S.C.
§ 204. He sought back pay and back retired pay respec-
tively in the amounts of $103,500 and $25,600, as well as
a promotion to the enlisted pay grade of E-7. The Claims
Court dismissed Ruffin’s promotion claim because it had
not been raised at the BCNR, and granted judgment on
the administrative record in favor of the government on
the remaining claims, holding that the BCNR’s decision
was not arbitrary, capricious, contrary to law, or unsup-
ported by substantial evidence. Ruffin timely appealed.
We have jurisdiction under 28 U.S.C. § 1295(a)(3).
                          DISCUSSION
    We review the Claims Court’s judgment on the ad-
ministrative record de novo. Chambers v. United States,
417 F.3d 1218, 1227 (Fed. Cir. 2005). However, “we will
not disturb the decision of the [BCNR] unless it is arbi-
trary, capricious, contrary to law, or unsupported by
substantial evidence.” Id.
   Ruffin raises several arguments.
    First, Ruffin argues that the Claims Court should have
reversed the BCNR’s decision to separate Ruffin from the
Navy based on the Fifth Amendment’s prohibition against
double jeopardy. He argues that because the Navy “lost
the argument for separation” in front of the court martial,
the Navy could not thereafter administratively separate
Ruffin. However, the relevant provision in the applicable
personnel manual, MILPERSMAN 1910-142, allows an
administrative board to separate an enlistee where the
“[o]ffense would warrant a punitive discharge per refer-
4                                     GREGORY RUFFIN   v. US
ence (a) [Manual for Courts-Martial], appendix 12 for
[the] same or [a] closely related offense.” That is the case
here. In any event, the Supreme Court has held that the
Double Jeopardy Clause applies only to criminal punish-
ment. See Hudson v. United States, 522 U.S. 93 (1997).
The administrative separation was not a criminal pro-
ceeding, and Ruffin’s double jeopardy argument is without
merit.
    Second, Ruffin argues that the TPU’s Commanding
Officer lacked authority to initiate separation proceedings
because SECNAVINST 1640.9C only allowed administra-
tive separation during Ruffin’s confinement stemming
from the court martial conviction (as opposed to while he
was in the TPU). As the Claims Court noted, “various
regulations authorize temporary duty commands to take
administrative separation action,” and are not limited to
periods of confinement pursuant to Court Martial convic-
tions. J.A. 20; see MILPERSMAN 1910-400, Note (2);
BUPERSINST 1306.77B, Chap. 1, § 106(f).
    Third, Ruffin challenges the Claims Court’s ruling
that a scrivener’s error in a memorandum to the Chief of
Naval Personnel was harmless. In connection with the
administrative discharge proceedings, the cover memo-
randum in the administrative separation package sent to
the Chief of Naval Personnel stated that Ruffin was being
processed for “mandatory administrative separation for
misconduct.” Ruffin was not (and could not have been)
processed for “mandatory” administrative separation.
Mandatory processing is only allowed in cases involving
conviction for sexual assault and other violent crimes that
are far more serious than Ruffin’s false official statement
conviction. See MILPERSMAN 1910-142(3)(a)-(d). Rather
the regulations gave discretionary authority to separate
Ruffin for “commission of a serious . . . offense” as evi-
denced by conviction. See MILPERSMAN 1910-142(2)(a).
The government admits that the statement in the memo-
randum was in error. The Claims Court correctly deter-
 GREGORY RUFFIN   v. US                                   5
mined that, despite the error, “the memorandum correctly
identified on its face the offense for which Mr. Ruffin was
convicted . . . such that the Chief of Naval Personnel . . .
would have understood that Mr. Ruffin had not commit-
ted a serious offense that required ‘mandatory’ processing,
but that he had instead been processed under the non-
mandatory provisions of the regulation.” J.A. 25.
    Fourth, Ruffin argues that the Chief of Naval Person-
nel lacked delegated authority from the Secretary of the
Navy to process his separation. He argues that any dele-
gated authority the Chief of Naval Personnel may have
had would have expired once the previous Secretary of the
Navy left office in 2007. This argument is unavailing. The
Chief of Naval Personnel was authorized to approve Mr.
Ruffin’s discharge. A Navy memorandum approved on
July 1, 2003, clearly indicates the Navy’s intent to
“[d]elegate to [the] Deputy Chief of Naval Personnel
permission to serve as separation authority when the sole
basis for separation is a serious offense that resulted in a
conviction by a special . . . court[]-martial that did not
impose a punitive discharge.” J.A. 109. This describes
exactly what happened here, and Ruffin provides no
authority suggesting that this delegated authority has
been revoked.
   Finally, Ruffin argues that he was protected by 10
U.S.C. § 1176(a), which restricts “involuntar[y] sepa-
rat[ion]” where an enlistee is “to be discharged . . . within
two years of qualifying for retirement.” However, this
provision only applies to “involuntary separation” where
an enlistee is “discharged or released from active duty . . .
under other than adverse conditions.” 10 U.S.C. § 1141(4)
(emphasis added). Here, Ruffin was discharged under
“other than honorable” (i.e., adverse) conditions. Thus, the
Claims Court was correct in holding the provision inappli-
cable.
    We have considered Ruffin’s remaining arguments
6                                     GREGORY RUFFIN   v. US
and find them to be without merit.
                      AFFIRMED
                          COSTS
    Each party shall bear its own costs.